Per Curiam.
The defendant was convicted by a jury of knowingly accepting money without consideration from the earnings of a prostitute. MCLA § 750.457 (Stat Ann 1954 Rev §28.712). He was sentenced to a term of 3-20 years in prison.
The defendant questions the constitutionality of the statute-on the basis that the phrase “without consideration” is too vague, and he also attacks the jury instruction which permitted the jury to consider whether the consideration bore a reasonable relationship to the value of the goods and services.
On the authority of People v. Hill (1971), 32 Mich App 404, we hold that the issues raised are without merit. See also People v. Jackson (1937), 280 Mich 6. No argument or formal submission is required.
The motion to affirm is granted.